Citation Nr: 1511251	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-01 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for a lung disorder, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from January 1980 to December 1983, and  from October 1986 to July 1991, including service Southwest Asia during the Persian Gulf War from September 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO denied the Veteran's claim for service connection for fibromyalgia and a lung disorder, to include as due to an undiagnosed illness.  In September 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In January 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A  transcript of the hearing is associated with the claims file.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

The Board's review of claims file reveals that additional AOJ action on the claims on appeal is warranted.

The Veteran claims service connection for fibromyalgia and a lung disorder associated with his Persian Gulf service.

A Persian Gulf Veteran is defined as a Veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f) (West 2002); 38 C.F.R. § 3.317(d) (2014).

Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  A "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia theater of operations).  See 71 Fed. Reg. 75669 (2006).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b)  (2014).

As above, the record establishes that the Veteran was deployed to the Persian Gulf from September 2000 through April 1991.  While the Veteran's service treatment records are negative for any indications of fibromyalgia and/or a lung disorder, the Veteran contends that he has experienced fatigue and a condition which causes him to cough up phlegm since service.  On VA examination in March 2012, there was no evidence of any "lung condition" or fibromyalgia.  With regard to the lungs. , the examiner wrote that clinical examination revealed a normal X-ray of the respiratory system and a normal chest X-ray.  The examiner also noted a December 2011 VA examination which also showed a normal respiratory system.  With regard to the fibromyalgia, the examiner wrote that the Veteran's subjective complaints were not substantiated by objective medical findings.  The examiner also noted that, while the Veteran reported episodes of memory loss he had been employed as a science teacher for the past 11 years.  

Unfortunately, while the March 2012 VA examiner indicated that the Veteran did not have any diagnosed disability manifested by fatigue or coughing up phlegm, the examiner did not specifically address whether the Veteran's complaints of fatigue and/or coughing up phlegm are manifestations of "undiagnosed illness" as defined by 38 C.F.R. § 3.317.  As the medical evidence currently of record is inadequate to resolve these claims, the Board finds that a remand of both for further VA examination and opinions is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   During the hearing, the Veteran's representative urged  that the Veteran should have an examination that meets Gulf War examination protocols established by VA.  The Board agrees.

Accordingly, the AOJ should arrange for the Veteran to undergo a VA Gulf War examination, by an appropriate physician (or a physician contracted by VA).  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in a denial of the claims.  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

Potentially pertinent to both claims on appeal, it appears that there may be outstanding VA treatment records not yet associated with the record.  The claims file documents that the Veteran consistently sought VA treatment through December 2011, but that there are no treatment records dated after December 2011.  On remand, the AOJ should obtain any outstanding VA treatment records dated since December 2011.  

The AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby  REMANDED for the following action:

1. Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran generated after December 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file,  arrange for the Veteran to undergo a VA examination, by an appropriate physician, at a VA medical facility, that conforms to the guidelines for conducting Gulf War examinations set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98-010).

The entire electronic claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

a.  The examiner should note and detail all assertions as to problems associated with the Veteran's complaints of fatigue and coughing up phlegm, current and documented.  The examiner should conduct a comprehensive examination, and provide details about the onset, frequency, duration, and severity of the asserted symptoms and state what precipitates and what relieves them.

b.  The examiner should list all diagnosed disability(ies) associated with the Veteran's complaints of fatigue and coughing up phlegm, if any.  If all complaints are associated with diagnosed condition(s), additional specialist examinations for diagnostic purposes are not needed.

c.  If any symptoms associated with the Veteran's complaints of fatigue and coughing up phlegm are not determined to be associated with a known clinical diagnosis, further specialist examination(s) will be required to address these findings, and should be ordered by the primary examiner.

d.  If any specialist examination(s) is/are warranted, the primary examiner should provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed in this Veteran to a known clinical diagnosis and which, if any, cannot be attributed in this Veteran to a known clinical diagnosis.

All l examination findings, along with the complete, clearly-stated rationale for the conclusions reached (to include citation to specific evidence and/or medical authority, as appropriate) must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all evidence (to particularly include additional evidence associated with the claims file since any last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to any additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

